DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 16-20 in the reply filed on January 25, 2021 is acknowledged.
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al., (hereafter Clark), US Patent Application Publication No. 2014/0311694 A1 in view of any of Wing et al., (hereafter Wing), US Patent No. 3,953,283, Reinhardt et al., (hereafter Reinhart), US Patent No. 5,102,502, Fushimi et al., (hereafter Fushimi), US Patent Application Publication No. 2017/0043565 A1 or Matsumura et al., (hereafter Matsumura), US Patent No. 5,927,287 and Mitchell et al., (hereafter Mitchell), US Patent No. 6,010,595, just to mention a few, as evidenced by any of Kumar et al., (hereafter Kumar), in Multiple-Input Multiple-Output Paper Machine System Control Using Fuzzy-PID Tuned Controller” and M. Hubbe in “Mini Encyclopedia of Papermaking Wet-end Chemistry.”
	With regard to claims 16 and19-20, Clark teaches a continuous process of making paper, by the wet-laying technique (¶-0094]), the paper that can be used to make all type of papers product (¶ [0163]-[0173]), using a composition including a mixture/blend of cellulose fibers and 

    PNG
    media_image1.png
    286
    370
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    236
    516
    media_image2.png
    Greyscale

	As it can be seen from the figures that after the refiners the pulp goes to a Mixing/blend Chest and Machine Chest and then refined again and that refined stock/pulp is sent to another tank, the stuff Box in which other additives are added. Therefore adding the co-refined pulp taught by Clark in view of the secondary references would have been obvious to one of ordinary skill in the art since this is a common and necessary unit operation in the making of paper by the wet-laying process. Note that Clark teaches the addition of additives of the same type as claimed; see ¶-[0041].
	With regard to claim 17, Clark teaches that the CE fibers have dpf of less than 3 and average length falling within the claimed range; see abstract and ¶-[0162]. As to the use of non-round and crimped CE fibers, Clark teaches different cross-section of the CE fibers that can be crimped or un-crimped; see figures 1a-1c, which shows flat fibers, and ¶-[0162] that teaches the fibers can be crimped or un-crimped.
	With regard to claim 18, the consistency of the pulp at the blend tank is within common levels and it is considered to be obvious absent a showing of unexpected results.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellery et al., (hereafter Ellery), US Patent No. 5,631,078 in view of any of Wing et al., (hereafter Wing), US Patent No. 3,953,283, Reinhardt et al., (hereafter Reinhart), US Patent No. 5,102,502, Fushimi et al., (hereafter Fushimi), US Patent Application Publication No. 2017/0043565 A1 or Matsumura et al., (hereafter Matsumura), US Patent No. 5,927,287 and Mitchell, et al., (hereafter Mitchell), US Patent No. 6,010,595, just to mention a few and evidenced by any of Kumar et al., (hereafter Kumar), in Multiple-Input Multiple-Output Paper Machine System Control Using Fuzzy-PID Tuned Controller” and M. Hubbe in “Mini Encyclopedia of Papermaking Wet-end Chemistry.”
	With regard to claims 16 and 19-20, Ellery teaches a product, i.e., a film, which is made by a continuous wet-laying technique and therefore, includes all the disclosed process steps, using a mixture of cellulose and cellulose ester fibers in proportions 20-85 of acetate ester fibers and 80-15 of cellulose fibers; see abstract, column 2, lines 1-14, and examples. Ellery teaches that the acetate fibers have denier between 1 to 30 with average length between 1 to 7 mm (reading on claims 2-5 and 18); see column 2, lines 38-42. Ellery is silent with regard to the beating/refining of the blend cellulose fibers and the cellulose ester staple fibers as claimed; however, the secondary references teach that it is well-known to beat/refine wood pulp, i.e., cellulose fibers and synthetic fibers; see column 4, lines 10-21 of Wing; example 1 of Reinhardt; ¶-[0064] and [0083] of Fushimi and column 7, lines 56-67 of Matsumura and column 5, lines 6-11 of Mitchell. Therefore, beating/refining the blend of cellulose fibers and the synthetic fiber claimed, i.e., the cellulose ester staple fibers, would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the blend is beaten/refined as a blend. While Ellery does not teach the blending of the co-refined fibers in Blend chest/tank, this is a very common operation in papermaking as evidenced by both Kumar and Hubbe; see below:

    PNG
    media_image1.png
    286
    370
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    236
    516
    media_image2.png
    Greyscale

	As it can be seen from the figures that after the refiners the pulp goes to a Mixing/blend Chest and Machine Chest and then refined again and that refined stock/pulp is sent to another tank, the stuff Box in which other additives are added. Therefore adding the co-refined pulp taught by Ellery in view of the secondary references would have been obvious to one of ordinary skill in the art since this is a common and necessary unit operation in the making of paper by the wet-laying process. Note that Ellery teaches the use of sizing agent as an additive; see examples.
	Regarding to claim 17, Ellery teaches CE fibers with DPF and Length falling within the claimed range; see column 2, lines 38-42, and the secondary references, see for example figures on Matsumura, teach that the use of non-round and crimped CE fibers is common in the art and therefore, the use of such fibers in the making of the film taught by Ellery would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such fibers were used in the process of the primary reference.
	With regard to claim 18, the consistency of the pulp at the blend tank is within common levels and it is considered to be obvious absent a showing of unexpected results.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation in view of any of Wing et al., (hereafter Wing), US Patent No. 3,953,283, Reinhardt et al., (hereafter Reinhart), US Patent No. 5,102,502, Fushimi et al., (hereafter Fushimi), US Patent Application Publication No. 2017/0043565 A1 or Matsumura et al., (hereafter Matsumura), US Patent No. 5,927,287 and Mitchell, et al., (hereafter Mitchell), US Patent No. 6,010,595, just to mention a few and evidenced by any of Kumar et al., (hereafter Kumar), in Multiple-Input Multiple-Output Paper Machine System Control Using Fuzzy-PID Tuned Controller” and M. Hubbe in “Mini Encyclopedia of Papermaking Wet-end Chemistry.” .
	With regard to claims 1 and 19-20, Ide teaches a continuous process for the making of wet-laid papers that can be used in a filter media, such as for cigarette filter and other products; see ¶-[0069]. The paper is made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester, i.e. cellulose acetate (¶-[0025]), and having length and diameter, DPF, falling within the claimed range, i.e., from not less than 1.5 to less than 8; see ¶-[0028]-[0029], in combination/mixture with wood fibers as the pulp fibers; see ¶-[0032]. While Ide is silent with regard to the co-refining of the fibers and then adding to a blend tank, this is a very common operation in papermaking as evidenced by both Kumar and Hubbe; see below:

    PNG
    media_image1.png
    286
    370
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    236
    516
    media_image2.png
    Greyscale

	As it can be seen from the figures that after the refiners the pulp goes to a Mixing/blend Chest and Machine Chest and then refined again and that refined stock/pulp is sent to another tank, the stuff Box in which other additives are added. Therefore adding the co-refined pulp taught by Clark in view of the secondary references would have been obvious to one of ordinary skill in the art since this is a common and necessary unit operation in the making of paper by the wet-laying process. As to the addition of additives, the figures shows that additives are added to the tank and Ide teaches the use of additives, such as binders, i.e., an adhesive; see ¶-[0034] and other additives, such as sizing agents, colorants/dyes, etc.; see ¶-[0042].
	With regard to claim 17, Ide teaches non-round, crimped CE staple fibers with DPF and length falling within the claimed range; see ¶-[0025] and [0028]-[0029]
	Regarding to claim 18, Ide is silent with regard to the consistency of the composition/stock/furnish, but optimizing the consistency of the stock is within the levels of ordinary skill in the art. This is especially true when the consistency of the thick stock in papermaking stock/furnish is within the claimed range.1 Note that refining the fibers at the consistency of claim 18 is known and considered obvious absent a showing of unexpected results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of making products comprising a blend of cellulose and cellulose ester staple fibers.”
The claims are also obvious over JP-2018-096010 A mentioned on the written opinion of the international searching authority for PCT/US2019/047166.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
    

    
        1 The examiner takes official notice of this fact and would provide proof when necessary.